 

 

                Exhibit 10.3

 

 

CAPITAL SOUTHWEST CORPORATION AND ITS AFFILIATES

2009 RESTORATION OF RETIREMENT INCOME PLAN

 

First effective April 1, 1993

Restatement Effective January 1, 2008

 

 

 

 

 

122908

--------------------------------------------------------------------------------

 

CAPITAL SOUTHWEST CORPORATION AND ITS AFFILIATES

2009 RESTORATION OF RETIREMENT INCOME PLAN

 

TABLE OF CONTENTS



SECTION 1 INTRODUCTION

1

   1.1 Introduction

1

    1.2 Definitions

1

    1.2.1 Accrued Benefit 1   1.2.2 Actuarial Equivalent 1   1.2.3 Affiliate 1  
1.2.4 Beneficiary 1   1.2.5 Benefit Commencement Date 2   1.2.6 Code 2   1.2.7
Company 2   1.2.8 Compensation 2   1.2.9 Credited Service 2   1.2.10 Effective
Date 2   1.2.11 Eligible Employee 2   1.2.12 Employer 2   1.2.13 ERISA 2  
1.2.14 Final Average Monthly Compensation 2   1.2.15 Monthly Covered
Compensation 3   1.2.16 Participant 3   1.2.17 Participation Date 3   1.2.18
Plan 3   1.2.19 Plan Year 3   1.2.20 Qualified Plan 3   1.2.21 Separation 3  
1.2.22 Spouse 4   1.2.23 Trust 4






--------------------------------------------------------------------------------

1.2.24   Trust Fund 4   1.2.25 Trustee 4    1.3 Rules of Interpretation 4  
SECTION 2 PARTICIPATION 5     2.1 Participation

 5

      2.2 Cessation of Eligibility  5     SECTION 3 BENEFIT  5       3.1 Accrued
Benefit  5       3.2 No Duplication of Benefits  6     SECTION 4 PAYMENT OF
BENEFITS  6       4.1 Payment  6     4.1.1 Small Amounts 6   4.1.2 Death 6  
  4.2 Form of Payment  7       4.3 Withholding of Taxes  7      4.4
 Acceleration of Benefit Payments 7   4.4.1 Payment upon Income Inclusion under
Code §409A. 7     4.4.2 Conflicts of Interest 7     4.5 Delay of Payments  7    
  4.6 Forfeiture of Benefits  8      SECTION 5 BENEFICIARIES    8       5.1
Designation  8       5.2 Application of Payment  9       5.3 Facility of Payment
 9      SECTION 6 UNFUNDED PLAN   9       6.1 Establishment of Trust  9    
  6.2 Funding and Location of Trust  9       6.3 Interrelationship of the Plan
and the Trust  9       6.4 Distrbutions from the Trust  9  

 

--------------------------------------------------------------------------------

                      



6.5 Spendthrift Provision

9

  SECTION 7 AMENDMENT AND TERMINATION 10   7.1 Amendment 10   7.2 Termination 10
  SECTION 8 DETERMINATIONS - RULES AND REGULATIONS 10   8.1 Determinations 10  
8.2 Rules and Regulations 10   8.3 Method of Executing Instruments 10      
8.4   Claims and Review Procedure  10           8.4.1 Initial Claim  11        
8.4.2 Notice of Initial Adverse Determination  11         8.4.3 Request for
Review  11         8.4.4 Claim on Review  11         8.4.5 Notice of Adverse
Determination for Claim on Review  12         8.5 Deadline to File Claim  12    
    8.6 Exhaustion of Administrative Remedies  12         8.7 Deadline to File
Legal Action  12         8.8 Knowledge of Fact by Particiapnt Imputed to
Benficiary  13         8.9 Information Furnished by Participants  13        
8.10 Errors in Benefit Statement or Distributions  13         8.11 Inability to
Locate Participant  13         8.12 Overpayments  13     SECTION 9
ADMINISTRATION  13         9.1 Administration  13         9.2 Actuary  14      
  9.3 Service of Process  14         9.4 Administrative Expense  14  

--------------------------------------------------------------------------------





SECTION 10 DISCLAIMERS

14

   10.1 Term of Employment

14

   10.2 Source of Payment

14

     10.3  Delegation 14



 



--------------------------------------------------------------------------------

   

CAPITAL SOUTHWEST CORPORATION AND ITS AFFILIATES

2009 RESTORATION OF RETIREMENT INCOME PLAN

 

SECTION 1

 

INTRODUCTION

1.1

Introduction. As of April 1, 1993, Capital Southwest Corporation (the
“Company”), along with Capital Southwest Management Corporation, Jet-Lube, Inc.,
The RectorSeal Corporation, and The Whitmore Manufacturing Company, established
the Capital Southwest Corporation and its Affiliates Restoration of Retirement
Income Plan for Certain Highly Compensated Superseded Plan Participants, (“1993
Restoration Plan”) to provide each Participant with an additional restoration
benefit to the benefit the Participant would have received under the Retirement
Plan for Employees of Capital Southwest Corporation and its Affiliates
(“Qualified Plan”) and the First Supplement to the Retirement Plan for Employees
of Capital Southwest Corporation and its Affiliates (“First Supplement”) as in
effect at that time and subsequently amended.

 

Effective January 1, 2005, §409A was added to the Code as part of the American
Jobs Creation Act of 2004, effective as to deferred compensation earned on and
after January 1, 2005.

 

Effective January 1, 2008, the Company fully amends, restates and renames the
1993 Restoration Plan as this Capital Southwest Corporation and its Affiliates
2009 Restoration of Retirement Income Plan (“Plan”) for the purpose of providing
each Participant with a restoration benefit equal to the additional benefit the
Participant would have received under the Qualified Plan, if the limits on such
benefits imposed by Code §401(a)(17) and §415 did not apply, and as such
restoration benefits may be modified under this Plan.

 

1.2

Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

 

1.2.1

Accrued Benefit – means the benefit of a Participant determined under the
provisions of Section 3.

 

1.2.2

Actuarial Equivalent – means a benefit of equivalent value determined by the
using the actuarial factors used under the Qualified Plan from time to time.

 

1.2.3

Affiliate – means any entity included with the Company in a controlled group of
corporations or trades or businesses under common control within the meaning of
Code §414(b) or §414(c), an affiliated service group within the meaning of Code
§414(m), or any other entity required to be aggregated with the Company under
Code §414(o). For all purposes under this Plan, in applying Code §1563(a)(1),
(2) and (3) for purposes of determining the Company’s Affiliates under Code
§414(b), the language “at least 80%” shall be applied as it appears in those
sections, and in applying Treas. Reg. §1.414(c)-2 for purposes of determining
trades or business (whether or not incorporated) that are under common control
for purposes of Code §414(c), the language “at least 80%” shall be used as it
appears in such regulation.

 

1.2.4

Beneficiary – means the person(s) designated to receive the benefits which may
be payable under the Plan in the event of the Participant’s death as provided by
Section 5.

 

-1-

 


--------------------------------------------------------------------------------



 

 

 

1.2.5

Benefit Commencement Date – the first day of the seventh month that follows the
occurrence of a payment event described in Section 4.1 with respect to a
Participant. A Plan benefit will be treated as made upon the Participant’s
Benefit Commencement Date if the payment is made at such date or a later date
within the same calendar year or, if later, by the 15th day of the third
calendar month following such Benefit Commencement Date. If calculation of the
amount of the Plan benefit is not administratively practicable due to events
beyond the control of the Company, the payment will be treated as made upon such
Benefit Commencement Date if the benefit is paid during the first calendar year
in which calculation of such benefit is administratively practicable.

 

1.2.6

Code – means the Internal Revenue Code of 1986, including applicable regulations
for the specified section of the Code. Any reference herein to a section of the
Code, including the applicable regulations, shall be considered also to mean and
refer to any subsequent amendment or replacement of that section or regulation.

 

1.2.7

Company – means Capital Southwest Corporation, and its successor or successors.

 

1.2.8

Compensation – means the Participant’s compensation as defined under the
Qualified Plan, except that for purposes of this Plan, Compensation shall not be
limited by the provisions of Code §401(a)(17) and §415 as in effect from time to
time.

 

1.2.9

Credited Service – means the same as that term is defined in the Qualified Plan,
as in effect on December 31, 2008, including any subsequent adjustments
described therein.

 

1.2.10

Effective Date – means April 1, 1993 for the original 1993 Restoration Plan. The
effective date of this restatement is January 1, 2008.

 

1.2.11

Eligible Employee – means, for any Plan Year, the Presidents of Jet-Lube, Inc.;
The RectorSeal Corporation; The Whitmore Manufacturing Company; Smoke Guard,
Inc.; and Blue Magic, Inc.; as well any active employee of the Capital Southwest
Management Company whose compensation is greater than the Code §401(a)(17)
compensation limit, as indexed and applicable for that year.

 

1.2.12

Employer – means the Company, any business entity that is an Affiliate, and any
business unit or division of the Company or an Affiliate that is designated by
the Company as employing employees that are eligible to participate in this
Plan. Any successor to an Employer shall also be an Employer for purposes of
this Plan unless otherwise designated by the Company. An Employer shall cease to
be such effective as of the date the entity, business unit or division ceases to
be an Affiliate (or part of an Affiliate).

 

1.2.13

ERISA – means the Employee Retirement Income Security Act of 1974, including
regulations for the specified section of ERISA. Any reference herein to a
section of ERISA, including applicable regulations, shall be considered also to
mean and refer to any subsequent amendment or replacement of that section or
regulations.

 

1.2.14

Final Average Monthly Compensation – means the same as that term is defined in
the Qualified Plan, as in effect on December 31, 2008, including any subsequent
adjustments described therein.

 

-2-

 


--------------------------------------------------------------------------------



 

 

 

1.2.15

Monthly Covered Compensation – means the same as that term is defined in the
Qualified Plan, as in effect on December 31, 2008, including any subsequent
adjustments described therein.

 

1.2.16

Participant – means anyone who is or has been an Eligible Employee and who has
an Accrued Benefit under the Plan. An individual shall remain a Participant
until the earlier of the Participant’s death or the date as of which the
Participant’s entire Accrued Benefit shall have been distributed.

 

1.2.17

Participation Date – means the date as of which an Eligible Employee first
becomes a Participant pursuant to the provisions of Section 2.

 

1.2.18

Plan – means this nonqualified defined benefit pension program maintained by the
Company and established for the benefit of Participants eligible to participate
therein, as set forth in this document as amended from time to time.

 

1.2.19

Plan Year – means each 12-month period commencing each April 1 and ending the
next following March 31.

 

1.2.20

Qualified Plan – means the Retirement Plan for Employees of Capital Southwest
Corporation and its Affiliates, as amended from time to time.

 

1.2.21

Separation from Service – means:

 

(a)

A Participant’s death, retirement or other termination of employment, from the
Company and all Affiliates. A Separation from Service shall not be considered to
have occurred and the Participant’s employment relationship is treated as
continuing while the Participant is on military leave, sick leave, or other bona
fide leave of absence if such period of leave does not exceed 6 months or, if
longer, so long as the Participant’s right to reemployment is provided by
statute or by contract. If the period of leave exceeds 6 months and such
reemployment rights are not provided, then the Participant is deemed to have a
termination of employment on the first date immediately following such 6-month
period.

 

(b)

A termination of employment will occur as of a specified date if the facts and
circumstances indicate that (1) the Employer and the Participant reasonably
anticipated that no further services would be performed after that date or (2)
the level of bona fide services the Participant would perform after that date
(whether as an employee or an independent contractor) would permanently decrease
to 20% or less of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of such services, if less than 36 months).

 

(c)

A Participant is presumed to (1) have incurred a termination of employment from
the Company and all Affiliates where the level of bona fide services the
Participant performs after such date decreases to a level equal to 20% or less
of the average level of services performed by the Participant over the
immediately preceding 36-month period (on the full period of such services, if
less than 36 months); and (2) not to have incurred a termination of employment
from the Company and all Affiliates where the level of bona fide services the
Participant performs after such date continues at a level equal to 50% or more
of the average level of services performed by the Participant over the
immediately preceding 36-month period (or the full period of such services, if
less than 36 months). These presumptions can be rebutted by showing that the
Employer and the Participant reasonably anticipated that there either would or
would not have been a Separation from Service in accordance with paragraph (b).

 

 

-3-

 


--------------------------------------------------------------------------------



 

 

(d)

In the case of a Participant who is an independent contractor, Separation from
Service means the expiration of the contract (or, as applicable, all contracts)
under which services are performed for the Company or any of its Affiliates if
the expiration constitutes a good-faith and complete termination of the
contractual relationship.

 

1.2.22

Spouse – means a Participant’s “spouse,” if any, as determined under the
Qualified Plan.

 

1.2.23

Trust – means a grantor trust agreement for the Plan, if any, established by the
Company pursuant to Section 6.

 

1.2.24

Trust Fund – means the fund or funds, if any, held under the Trust established
by the Company pursuant to Section 6.

 

1.2.25

Trustee – means that person or entity, if any, which shall have been appointed
by the Company to hold the assets of any Trust created pursuant to Section 6.

1.3

 

Rules of Interpretation. The following rules shall apply for purposes of
interpreting this Plan:

 

1.3.1

An individual shall be considered to have attained a given age on such
individual’s birthday for that age (and not on the day before). Individuals born
on February 29 in a leap year shall be considered to have their birthdays on
February 28 in each year that is not a leap year.

 

1.3.2

Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to this entire Plan document and not to any particular paragraph or section of
this Plan document unless the context clearly indicates to the contrary.

 

1.3.3

If, under the rules of this Plan, an election, form or other document (whether
in written or electronic form) must be filed with or received by the Company, it
must be actually received by the Company or its agent to be effective. The
determination of whether or when an election, form or other document has been
received by the Company shall be made by the Company on the basis of what
documents are acknowledged by the Company to be in its actual possession without
regard to any “mailbox rule” or similar rule of evidence. The absence of a
document in the Company’s records and files shall be conclusive and binding
proof that the document was not received.

 

1.3.4

The titles given to the various sections of this Plan document are inserted for
convenience of reference only and are not part of this Plan document, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof.

 

1.3.5

This Plan shall be construed and this Plan shall be administered to create an
unfunded plan providing deferred compensation to a select group of management or
highly compensated employees so that it is exempt from the requirements of Parts
2, 3 and 4 of Title I of ERISA and qualifies for a form of simplified,
alternative compliance with the reporting and disclosure requirements of Part 1
of Title I of ERISA. It is further intended that this Plan shall satisfy the
conditions for a deferral of income pursuant to the provisions of Code §409A. If
any provision of this Plan may be susceptible to more than one interpretation or
to an interpretation that may result in the Plan’s failing to satisfy Code
§409A, such provision shall be applied as construed in a manner that is
consistent with the provisions of such Code section.

 

-4-

 


--------------------------------------------------------------------------------



 

 

1.3.6

This Plan shall be binding upon and inure to the benefit of the Company and its
Affiliates, and its successors and assigns, and to the benefit of the
Participants, their Spouses, Beneficiaries, assigns, successors, heirs,
executors, and administrators.

 

1.3.7

This document has been executed and delivered in the State of Texas and has been
drawn in conformity to the laws of that State and shall, subject to the
foregoing, be construed and enforced in accordance with the laws of the State of
Texas.

 

SECTION 2

 

PARTICIPATION

2.1

Participation. The Participation Date of each Eligible Employee shall be the
first date he accrues a benefit under Section 3 of this Plan. If an Eligible
Employee dies or incurs a Separation from Service before his Participation Date,
such individual shall have no benefit entitlement under this Plan.

2.2

Cessation of Eligibility. If during a Plan Year, a Participant has a Separation
from Service, his accruals shall cease on the date of such separation. If during
a Plan Year, a Participant continues in employment but ceases to satisfy the
criteria that qualified him as an Eligible Employee (including, for this
purpose, the requirement that such individual be member of a select group of
management or highly compensated employees (as that expression is used in
ERISA)), his accruals under the Plan shall continue for the rest of such Plan
Year and shall then cease. The Company may from time to time amend this Plan
such that the accruals of any Participant shall cease as to Plan Years after the
Plan Year of such Company decision. Such employee shall, however, remain a
Participant in this Plan until his Plan benefit has been distributed.

SECTION 3

 

BENEFIT

3.1

Accrued Benefit. If, at any time any benefit that would otherwise be accrued and
become payable under the provisions of the Qualified Plan to a Participant,
including any benefit payable to the Participant’s Spouse or other Beneficiary,
shall be reduced by reason of the limitations on maximum benefits under Code
§415 (as adjusted under the Code) and/or the limitation on the amount of
Compensation of a Participant that may be considered under Code §401(a)(17) (as
adjusted under the Code), the Participant or his Spouse or other Beneficiary
shall be entitled to receive a benefit under this Plan, equal to excess, if any,
of –

 

-5-

 


--------------------------------------------------------------------------------



 

 

 

(a)

amount equal to the sum of:

 

(1)

1.20% of his Final Average Monthly Compensation multiplied by his number of
years of Credited Service that are not in excess of 40 years, calculated without
regard to the limitations imposed by Code §415(b) (as adjusted under the Code)
and /or the limitation on the amount of Compensation of a Participant that may
be considered under Code §401(a)(17);

> > > > >    plus

 

 

(2)

0.65% of that portion, if any, of his Final Average Monthly Compensation that is
in excess of the Monthly Covered Compensation that applies to him multiplied by
his number of years of Credited Service that are not in excess of 40 years,
calculated without regard to the limitations imposed by Code §415(b) (as
adjusted under the Code) and /or the limitation on the amount of Compensation of
a Participant that may be considered under Code §401(a)(17);

> > >     over

 

(b)

the amount of the Participant’s actual benefit under the Qualified Plan as
limited by Code §401(a)(17) and/or §415.

The net amount so determined shall be multiplied by a percentage that is the
Participant’s Vested Percentage, as that term is defined and determined under
the Qualified Plan, and the product shall be the Participant’s Accrued Benefit
under this Plan.

3.2

No Duplication of Benefits. This Plan shall supplement, but not duplicate, the
benefits provided to Participants under the Qualified Plan, or any other,
similar plan or contract or other arrangement.

 

SECTION 4

 

PAYMENT OF BENEFITS

4.1

Payment. Subject to the following provisions of this Section 4, a Participant’s
Accrued Benefit shall be paid as an annuity in accordance with Section 4.2 and
the Participant’s Benefit Commencement Date shall follow the later to occur of
the Participant’s attainment of age 55 or Separation from Service.
Notwithstanding the foregoing:

 

4.1.1

Small Amounts. If the lump sum present value of the Participant’s Accrued
Benefit (determined using the factors for actuarial equivalencies under the
Qualified Plan) at the time of such Participant’s Separation from Service is
less than $10,000, such Participant’s benefit under this Plan shall be paid as a
single lump sum payment and the Participant’s Benefit Commencement Date shall be
determined based upon such Participant’s Separation from Service and such
payment shall be deemed to satisfy and terminate fully the Participant’s
interest in this Plan. Any such payment shall be made on or before the later of
December 31 of the calendar year of such Separation from Service, or the 15th
day of the third month following such Separation from Service.

 

4.1.2

Death. A Participant who dies before his Separation from Service shall have a
Benefit Commencement Date determined based upon the date of his death and such
Participant’s benefit under this Plan shall be paid as a single lump sum
payment.

 

-6-

 


--------------------------------------------------------------------------------



 

 

4.2

Form of Payment. The form of payment of the Participant’s Accrued Benefit,
except in the case of a small amount as described in Section 4.1.1 or upon the
Participant’s death before his Separation from Service, shall be as elected by
the Participant from among the actuarially equivalent life annuity optional
forms of benefit under the Qualified Plan at the time such election is made.
Such election must be made in the manner prescribed by the Company from time to
time and must be made by the Participant before the earlier of the Participant’s
Benefit Commencement Date or the date the Participant’s benefit payments
actually commence. If the Participant fails to file an election or if such
election is void, the Participant’s benefit shall be paid in the form of a
single life annuity if the Participant is unmarried or a 100% qualified joint
and survivor benefit if the Participant is married. For purposes of the
foregoing, a determination whether a Qualified Plan optional benefit form is an
“actuarially equivalent life annuity” shall be made pursuant to the provisions
of Code §409A, and shall not include any installment payments and shall not
include a lump sum payment option except as provided under Section 4.1.1 or
4.1.2, above.

4.3

Withholding of Taxes. The benefits payable under this Plan shall be subject to
the deduction of any federal, state, or local income taxes, FICA, FUTA or other
taxes that are required to be withheld from such payments by applicable laws and
regulations.

4.4

Acceleration of Benefit Payments. Notwithstanding the preceding provisions of
this Section 4, the Company, in its sole discretion, may decide to make payments
under the Plan under this Section 4.4 prior to the Participant’s Benefit
Commencement Date in accordance with Treas. Reg. Section 1.409A-3(j)(4). If
payments are made to or on behalf of a Participant in accordance with this
Section 4.4 then any payments that would otherwise be made under this Plan at
any later date shall be reduced by the payments so made. Payments that may be
made in accordance with this Section 4.4 shall be paid as of the “Benefit
Commencement Date” that would apply if the payment event under this Section 4.4
were substituted for the payment event otherwise applicable under Section 4.1.
Payment events under this Section 4.4 shall include, but shall not be limited
to, payments made under the following circumstances:

 

4.4.1

Payment upon Income Inclusion under Code §409A. If this Plan fails to meet the
requirements of Code §409A, the amount of a Participant’s Accrued Benefit that
is required to be included in the income of the affected Participant due to such
failure shall be paid to such Participant in a single lump sum.

 

4.4.2

Conflicts of Interest. Each Participant’s Accrued Benefit shall be paid at such
time and to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(iii) in
connection with ethics agreements with the Federal government and applicable
Federal, state, local or foreign ethics or conflicts of interest laws.

4.5

Delay of Payments. Notwithstanding any provision of this Plan to the contrary,
the payment of any benefit under this Plan may be postponed until after the
Participant’s Benefit Commencement Date to the extent permitted under the
provisions of Code §409A and related regulations, but if such payment is
described in 4.5.1 or 4.5.2 below then all payments to similarly situated
Participants shall be treated in the same manner. The types of delays that are
permitted include, but are not limited to, the following:

 

4.5.1

If the Company reasonably determines that if a payment were made as scheduled
the Employer’s deduction with respect to such payment would not be permitted
under Code §162(m), then the Company may unilaterally delay the payment of such
benefit provided such payment is made either during the first calendar year in
which the Employer reasonably anticipates that such deduction will not be barred
by application of Code §162(m), or, if later, during the period beginning on the
date of the Participant’s Separation from Service and ending on the later of the
last day of the calendar in year in which such Separation from Service occurred
or the first day of the seventh month following the Participant’s Separation
from Service. 

 

-7-

 


--------------------------------------------------------------------------------



 

 

 

4.5.2

If the Company reasonably anticipates that the payment of a benefit would
violate Federal securities laws or other applicable law, the Company may cause
the Plan to delay payment of a Participant’s benefit until such time as the
Company reasonably anticipates that the payment of such benefit will not cause
such violation.

 

4.5.3

A payment may be delayed to the extent that the Company reasonably determines
that payment will jeopardize the Company’s ability to continue as a going
concern, provided that payment is made during the first calendar year in the
payment would not have such effect.

 

4.5.4

A payment may be delayed to the extent that the Company reasonably determines
that due to circumstances beyond the control of the Participant the calculation
of the amount of the Participant’s payment is not administratively practicable,
provided that payment is made during the first calendar year in which the
calculation of the payment amount is administratively practicable.

4.6

Forfeiture of Benefits. If a Participant’s Separation from Service is a result
of dishonest conduct injurious to an Employer, or if dishonest conduct injurious
to an Employer committed by a Participant is determined by the Company during
the lifetime of the Participant and within one year after his Separation from
Service or within one year after his retirement under the Qualified Plan, the
Company may terminate such Participant’s benefits rights and interest under this
Plan. The dishonest conduct injurious to the Employer committed by a Participant
shall be determined and decided by the Company only after a full investigation
of such alleged dishonest conduct and an opportunity has been given the
Participant or his representative to appear before the Company to present his
case in accordance with the rules and regulations provided under Section 8. The
decision made by the Company in such cases shall be final and binding on all
Participants and any other person claiming any benefit forfeited as a result of
such decision or otherwise affected by such decision.

 

SECTION 5

 

BENEFICIARIES

5.1

Designation. Each Participant may, from time to time during his or her lifetime
and prior to the Participant’s Benefit Commencement Date, designate the
Beneficiary(s) to receive the benefits which may be payable under the Plan in
the event of the Participant’s death. Each such designation will revoke all
prior designations by such Participant and shall be in writing on a form
provided for that purpose and filed with the Company. A Participant’s Spouse
must consent in writing to the designation and form of benefit if the Spouse is
not the primary beneficiary. Such consent shall be made in the time and form
specified by the Company from time to time. The designated Beneficiary may be
changed by a Participant from time to time before the Participant’s Accrued
Benefit is paid or payment commences, pursuant to rules established by the
Administrator. The designation last made by the Participant before his death
shall control. In the event a Participant fails to make a Beneficiary
designation under this Plan, the Participant’s Beneficiary shall be the same as
his Beneficiary under the Qualified Plan.

 

-8-

 


--------------------------------------------------------------------------------



 

 

5.2

Application for Payment. No distribution shall be made to any Participant or
Beneficiary of a deceased Participant until such Participant or Beneficiary has
provided to the Company such information as the Company may from time to time
prescribe and the Company has approved the information so provided.

5.3

Facility of Payment. If a Participant is under a legal disability or, by reason
of illness or mental or physical disability, is, in the opinion of the Company,
unable to attend to the Participant’s personal financial matters, the Company
may make such payments in such of the following ways as the Company shall
determine: (i) directly to such Participant or Beneficiary, (ii) to the legal
representative of such Participant or Beneficiary, or (iii) to a custodian for
the benefit of such Participant or Beneficiary, which custodian may be any
person eligible to act for such person (including but not limited to a relative
by blood or marriage, or a friend) under the applicable Uniform Custodial Trust
Act. Any payment made pursuant to these provisions shall be a complete discharge
of the obligations to the Participant under the Plan.

 

SECTION 6

 

UNFUNDED PLAN

6.1

Establishment of Trust. The obligation of the Employer to make payments under
this Plan constitutes only the unsecured (but legally enforceable) and unfunded
promise of the Employer to make such payments. A Participant shall have no lien,
prior claim or other security interest in any property of the Employer. The
Employer is not required to establish or maintain any fund, trust or account
(other than a bookkeeping account or reserve) for the purpose of funding or
paying the benefits promised under this Plan. If such a fund is established, the
property therein shall remain the sole and exclusive property of the Employer.

6.2

Funding and Location of Trust. Any trust established by the Company for purposes
of paying benefits under this Plan, and the taxation of any assets held in such
trust on behalf of Participants, shall be subject to the requirements of Code
§409A, including (a) the rules pertaining to offshore funding set forth in Code
§409A(b)(1), (b) the transfers of assets for the benefit of covered employees
(as defined in Code §409A(b)(3)(d)(ii)) when a defined benefit plan of the
Company defined benefit pension plan is in a restricted period, and (c) the
restriction of assets in connection with a change in the Company’s financial
health under Code §409A(b)(2).

6.3

Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant or Beneficiary to receive distributions
pursuant to the Plan. The provisions of the Trust (if any) shall govern the
rights of the Employer, the Participants, and the creditors of the Employer
relative to any property of the Employer set aside therein. The Employer shall
at all times prior to the Plan’s termination remain liable to carry out its
responsibilities under the Plan.

6.4

Distributions from the Trust. The Employers’ obligations under the Plan may be
satisfied with assets of the Trust, if any, distributed pursuant to the terms
thereof, and any such distribution shall reduce the Employers’ obligations under
the Plan.

6.5

Spendthrift Provision. No Participant or Beneficiary shall have any interest in
any account or Trust which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Employer or the
Trustee, if any, nor shall any Accrued Benefit or the Trust, if any, be subject
to attachment, garnishment, execution following judgment or other legal process
while in the possession or control of the Employer or any Trustee.

 

-9-

 


--------------------------------------------------------------------------------



 

 

SECTION 7

 

AMENDMENT AND TERMINATION

7.1

Amendment. The Plan may be amended consistent with Code §409A from time to time
in any respect whatever by the Company without the consent of Participants or
Beneficiaries. Any such amendment may be retroactive, prospective or both. No
such amendment of the Plan, however, shall reduce a Participant’s Accrued
Benefit earned as of the date of such amendment unless the Participant so
affected consents in writing to the amendment.

7.2

Termination. The Company reserves the right at any time to discontinue benefit
accruals and terminate this Plan; provided, however, if this Plan should be
terminated, the Employer shall be liable for any benefits accrued under this
Plan as of the date of such action for Participants who are or have been
employed by the Employer, where such accrued benefits shall be the actuarially
determined benefits as of such date of amendment or termination which each
Participant, Spouse or Beneficiary is receiving under this Plan or, with respect
to a Participant who is in the employment of the Employer on such date, which
such Participant would have received as of such date under this Plan if his
employment had terminated for a reason other than death as of the date of such
amendment or termination. No amendment or discontinuance shall accelerate the
time for the payment of the benefits accrued under this Plan. Such benefits
shall be paid in accordance with the terms of Section 4 of this Plan, which
shall survive the termination of the Plan and remain in full force and effect
until all Participants have received full payment of their benefits under this
Plan.

 

SECTION 8

 

DETERMINATIONS — RULES AND REGULATIONS

 

8.1

Determinations. The Company shall make such determinations as may be required
from time to time in the administration of the Plan. The Company shall have the
sole discretion, authority and responsibility to interpret and construe this
Plan document and to determine all factual and legal questions under the Plan,
including but not limited to the entitlement of any persons to benefits and the
amounts of their benefits. The actuary, the Trustee and other interested parties
may act and rely upon all information reported to them hereunder and need not
inquire into the accuracy thereof nor be charged with any notice to the
contrary.

8.2

Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Company.

8.3

Method of Executing Instruments. Information to be supplied or written notices
to be made or consents to be given by the Company pursuant to any provision of
this Plan document may be signed in the name of the Company by any committee
appointed by the Company or by any officer who has been authorized to make such
certification or to give such notices or consents.

8.4

Claims and Review Procedure. Until modified by the Company, the claims and
review procedure set forth in this Section 8.4 shall be the mandatory claims and
review procedure for the resolution of disputes and disposition of claims filed
under the Plan. An application for benefits shall be considered as a claim for
the purposes of this Section 8.4.

 

-10-

 


--------------------------------------------------------------------------------



 

 

 

8.4.1

Initial Claim. An individual may, subject to any applicable deadline, file with
the Company a written claim for benefits under the Plan in a form and manner
prescribed by the Company.

 

(a)

If the claim is denied in whole or in part, the Company shall notify the
claimant of the adverse benefit determination within ninety (90) days after
receipt of the claim.

 

(b)

The ninety (90)-day period for making the claim determination may be extended
for ninety (90) days if the Company determines that special circumstances
require an extension of time for determination of the claim, provided that the
Company notifies the claimant, prior to the expiration of the initial ninety
(90)-day period, of the special circumstances requiring an extension and the
date by which a claim determination is expected to be made.

 

8.4.2

Notice of Initial Adverse Determination. A notice of an adverse determination
shall set forth in a manner calculated to be understood by the claimant:

 

(a)

the specific reasons for the adverse determination;

 

(b)

references to the specific provisions of the Plan document (or other applicable
Plan document) on which the adverse determination is based;

 

(c)

a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and

 

(d)

a description of the claims review procedure, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under ERISA §502(a) following an adverse determination on review.

 

8.4.3

Request for Review. Within sixty (60) days after receipt of an initial adverse
benefit determination notice, the claimant may file with the Company a written
request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits. Any request for review of the initial adverse
determination not filed within sixty (60) days after receipt of the initial
adverse determination notice shall be untimely.

 

8.4.4

Claim on Review. If the claim, upon review, is denied in whole or in part, the
Company shall notify the claimant of the adverse benefit determination within
sixty (60) days after receipt of such a request for review.

 

(a)

The sixty (60)-day period for deciding the claim on review may be extended for
sixty (60) days if the Company determines that special circumstances require an
extension of time for determination of the claim, provided that the Company
notifies the claimant, prior to the expiration of the initial sixty (60)-day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.

 

(b)

In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

 

-11-

 


--------------------------------------------------------------------------------



 

 

(c)

The Company’s review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

8.4.5

Notice of Adverse Determination for Claim on Review. A notice of an adverse
determination for a claim on review shall set forth in a manner calculated to be
understood by the claimant:

 

(a)

the specific reasons for the denial;

 

(b)

references to the specific provisions of the Plan document (or other applicable
Plan document) on which the adverse determination is based;

 

(c)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;

 

(d)

a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures; and

 

(e)

a statement of the claimant’s right to bring an action under ERISA §502(a).

8.5

Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Company within one (1) year
after the claimant knew or reasonably should have known of the principal facts
upon which the claim is based.

8.6

Exhaustion of Administrative Remedies. The exhaustion of the claim and review
procedure is mandatory for resolving every claim and dispute arising under the
Plan. As to such claims and disputes:

 

(a)

no claimant shall be permitted to commence any legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under ERISA §502 or §510
or under any other provision of law, whether or not statutory, until the claim
and review procedure set forth herein have been exhausted in their entirety; and

 

(b)

in any such legal action all explicit and all implicit determinations by the
Company (including, but not limited to, determinations as to whether the claim,
or a request for a review of a denied claim, was timely filed) shall be afforded
the maximum deference permitted by law.

8.7

Deadline to File Legal Action. No legal action to recover Plan benefits or to
enforce or clarify rights under the Plan under ERISA §502 or §510 or under any
other provision of law, whether or not statutory, may be brought by any claimant
on any matter pertaining to the Plan unless the legal action is commenced in the
proper forum before the earlier of:

 

(a)

thirty (36) months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based, or

 

-12-

 


--------------------------------------------------------------------------------



 

 

 

(b)

twelve (12) months after the claimant has exhausted the claim and review
procedure.

8.8

Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of all facts
that a Participant knew or reasonably should have known shall be imputed to
every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant.

8.9

Information Furnished by Participants. The Company shall not be liable or
responsible for any error in the computation of the Accrued Benefit of a
Participant resulting from any misstatement of fact made directly or indirectly
by the Participant and used by the Company in determining the Participant’s
Accrued Benefit. The Company shall not be obligated or required to increase the
Accrued Benefit of such Participant which, on discovery of the misstatement, is
found to be understated as a result of such misstatement of the Participant.
However, the Accrued Benefit of any Participant which is overstated by reason of
any such misstatement shall be reduced to the amount appropriate in view of
accurate facts.

8.10

Errors in Benefit Statement or Distributions. If an error is made in any benefit
statement, such error shall be corrected on the next benefit statement following
the date such error is discovered. In the event of an error in a distribution,
the Participant’s remaining benefit payments shall promptly be adjusted to
correct such error and such adjustment shall to the extent practicable be done
in a manner that complies with Code §409A.

8.11

Inability to Locate Participant. Each person entitled to benefits under the Plan
shall also furnish the Company with such documents, evidence, data, or
information as the Company considers necessary or desirable for the purposes of
administering the Plan. It is the responsibility of a Participant or his
Beneficiary to notify the Company of any change in address of the Participant or
his Beneficiary. In the event that the Company is unable to locate a Participant
or Beneficiary within two years following the date distributions from this Plan
to a Participant or a Beneficiary are scheduled to commence then such amounts
shall be forfeited. If, after such forfeiture, the Participant or Beneficiary
later claims such benefit, then subject to the requirements of Code §409A, such
benefit shall be reinstated as of the date of forfeiture without deemed earnings
or losses being credited after the date of forfeiture thereon.

8.12

Overpayments. If a payment or series of payments made from this Plan is found to
be greater than the Accrued Benefit to which a Participant or Beneficiary is
entitled due to factual errors, mathematical errors or otherwise, the Company
may, in its discretion and to the extent consistent with Code §409A and in
addition to or in lieu of any other legal remedies it may have, suspend or
reduce future benefits to such Participant or Beneficiary as it deems
appropriate to correct the overpayment.

SECTION 9

 

ADMINISTRATION

 

9.1

Administration. Except as hereinafter provided, administrative functions
generally assigned to the Company shall be discharged by the Company’s Board of
Directors. The Board of Directors shall have the authority to make such rules
and regulations and to take such action as may be necessary to carry out the
provisions of the Plan and shall, subject to the provisions of the Plan, decide
any questions arising in the administration, interpretation and application of
the Plan, which decisions shall be conclusive and binding on all parties. The
Board of Directors may allocate or delegate any part of its authority and duties
as it deems expedient. To the extent so delegated, any references to the Company
or the Board of Directors as to administrative matters shall be treated as
references to the Board of Director’s delegate.

 

 

-13-

 


--------------------------------------------------------------------------------



 

 

9.2

Actuary. The actuary will do such technical and advisory work as the Company may
request. The actuary shall be appointed by the Board of Directors to serve as
long as it is agreeable to the Company and the actuary.

9.3

Service of Process. In the absence of any designation to the contrary by the
Company, the Secretary of the Company is designated as the appropriate and
exclusive agent for the receipt of service of process directed to the Plan in
any legal proceeding, including arbitration, involving the Plan.

9.4

Administrative Expenses. The reasonable expenses of administering the Plan shall
be payable out of the Trust Fund, if any, except to the extent that the
Employer, in its discretion, directly pays the expenses.

 

SECTION 10

 

DISCLAIMERS

 

10.1

Term of Employment. Neither the terms of this Plan document nor the benefits
hereunder nor the continuance thereof shall be a term of the employment of any
employee. The Employer shall not be obliged to continue the Plan. The terms of
this Plan document shall not give any employee the right to be retained in the
employment of the Employer.

10.2

Source of Payment. Each Participant, Spouse, Beneficiary or any other person
entitled at any time to payments hereunder shall look solely to the assets of
the Employer for such payments. In each case where benefits shall have been
distributed to a former Participant (or any Spouse, Beneficiary or any other
person claiming benefits under such Participant) and which purports to cover in
full the Accrued Benefit payable by the Plan, such former Participant (or any
Spouse, Beneficiary or any other person claiming benefits under such
Participant) shall have no further right or interest in the Plan or in other
assets of the Employer. Neither the Employer nor any of its officers, nor the
Board of Directors nor any member of such Board shall be under any liability or
responsibility for failure to affect any of the objectives or purposes of the
Plan by reason of the insolvency of the Employer.

10.3

Delegation. The Employer, and its officers and the members of its Board of
Directors shall not be liable for an act or omission of another person with
regard to a responsibility that has been allocated to or delegated to such other
person pursuant to the terms of this Plan document or pursuant to procedures set
forth in this Plan document.

[NEXT PAGE IS PAGE 15]

 

-14-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, CAPITAL SOUTHWEST CORPORATION, CAPITAL SOUTHWEST MANAGEMENT
CORPORATION, JET-LUBE, INC., THE RECTORSEAL CORPORATION, THE WHITMORE
MANUFACTURING COMPANY, SMOKE GUARD, INC. and BLUE MAGIC, INC. have caused this
instrument to be executed by their duly authorized officers on this _____ day of
_________________, 20____, effective as of April 1, 2008.

 

CAPITAL SOUTHWEST CORPORATION

CAPITAL SOUTHWEST MANAGEMENT CORPORATION

 

 

By                                                                           

By

 

 

Title:                                                                      

Title:



JET-LUBE, INC.

THE RECTORSEAL CORPORATION

 

 

By                                                                           

By

 

 

Title:                                                                      

Title:

 

THE WHITMORE MANUFACTURING COMPANY

SMOKE GUARD, INC.

 

 

By                                                                           

By

 

 

Title:                                                                      

Title:

 

BLUE MAGIC, INC.

 

By                                                                           

 

Title:                                                                      

 

 

 

-15-

 

 

 